 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail:       jthompson@clarkhill.com
 4    Telephone:    (702) 862-8300
      Facsimile:    (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     THOMAS A. JELINEK,                )                Case No. 2:19-cv-00294-RFB-NJK
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                STIPULATION OF EXTENSION OF
                                       )                TIME FOR DEFENDANT EQUIFAX
13                                     )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     ARMADA CORP,                                       FILE ANSWER
14                                     )
                                       )
                       Defendant.      )                FIRST REQUEST
15
                                       )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

21   answer, move or otherwise respond to the Complaint in this action is extended from March 13,

22   2019 through and including March 27, 2019. The parties are engaging in early settlement

23   negotiations, and they need additional time to determine if the case can be resolved short of

24   litigation. The request was made by Equifax, and Plaintiff approves. This stipulation is filed in

25   good faith and not intended to cause delay.

26   ...

27   ...

28
 1         Respectfully submitted, this 13th day of March, 2019.

 2                                             CLARK HILL PLLC
 3                                             By: /s/ Jeremy J. Thompson
                                               Jeremy J. Thompson
 4                                             Nevada Bar No. 12503
 5                                             3800 Howard Hughes Pkwy, Suite 500
                                               Las Vegas, NV 89169
 6                                             Tel: (702) 862-8300
                                               Fax: (702) 862-8400
 7                                             Email: jthompson@clarkhill.com
 8
                                               Attorney for Defendant Equifax Information Services
 9                                             LLC

10                                             No opposition

11                                             /s/ David H. Krieger, Esq.
                                               David H. Krieger, Esq.
12                                             Nevada Bar No. 9086
13                                             HAINES & KRIEGER, LLC
                                               8985 S. Eastern Ave., Suite 350
14                                             Henderson, NV 89123
                                               Phone: (702) 880-5554
15                                             FAX: (702) 385-5518
16                                             Email: dkrieger@hainesandkrieger.com

17                                             Attorney for Plaintiff
18
     IT IS SO ORDERED:
19

20
     __________________________
21   United States Magistrate Judge
22            March 13, 2019
     DATED: __________________
23

24
25

26

27
28

                                                 -2-
